 



Exhibit 10.1
[IDENIX LETTERHEAD]
October 19, 2007
Mr. Guy Macdonald
125B Magazine Street
Cambridge, MA 02139

  Re:    Separation and Benefits Payable Pursuant to Employment Agreement (the
“Employment Agreement”) dated July 28, 2003 by and between Guy Macdonald and
Idenix Pharmaceuticals, Inc. (the “Company”)

Dear Guy:
This letter confirms our mutual agreement that your position as the Company’s
Executive Vice President, Operations, as well as your full time employment with
Idenix will terminate on December 31, 2007 (the “Separation Date”).
In connection with the termination of your employment, we acknowledge that your
termination will be considered a “covered termination” (as such term is defined
in your Employment Agreement) and that the payments and benefits payable to you
pursuant to Section 5.A. and B. of the Employment Agreement (as further agreed
to below with respect to your bonus amounts) are due to you, your 12 month
salary of $326,180. Such benefits will be paid in accordance with the terms and
conditions set forth in the Employment Agreement. Such conditions include the
execution and delivery by you and the effectiveness of the release attached
hereto. With respect to bonus amounts due to you, we have agreed that the amount
of bonus payable pursuant to Section 5.A (i) of the Employment Agreement is
$163,090. In addition, under the Employment Agreement, options to acquire up to
190,417 shares of Idenix common stock held by you will accelerate and become
immediately exercisable on the Separation Date with up to 24 months to exercise
the options. In addition, you will be paid any accrued but unused vacation as of
the Separation Date and continue your life insurance coverage in accordance with
the agreement.
The Company acknowledges that any and all notice provisions set forth in
Section 4.C of the Employment Agreement are hereby waived. The Company further
acknowledges that the unexercised stock options previously awarded to you (the
“Options”) are and, subsequent to the Separation Date, will remain exercisable
in accordance with the terms of the stock option plans, stock option awards and
the Employment Agreement. Additionally, the Company acknowledges that, you are
and, subsequent to the Separation Date, will remain free to transfer, pledge or
otherwise dispose of shares of Idenix common stock which are acquired upon
exercise of the Options, subject to Rule 144 of the Securities Act of 1933, as
amended (“Rule 144”), relevant securities laws relating to the possession of
material nonpublic information, the Company’s Insider Trading Policy prior to
the Separation Date, and such encumbrances that have been created by you or any
party other than the Company.

 



--------------------------------------------------------------------------------



 



On the Separation Date, you agree to acknowledge that: (i) all transactions in
which you have engaged with respect to the ownership of Idenix common stock are
or will then have been reported on Forms 3 and 4 which have been subsequently
filed with the Securities and Exchange Commission; and (ii) you will be
considered an “affiliate” of the Company under Rule 144 until the date which is
three months after your Separation Date. As of the Separation Date, you will no
longer be subject to the Company’s Insider Trading Policy.
You agree that all amounts that are treated for purposes of Section 409A of the
Internal Revenue Code (“Section 409A”) as nonqualified deferred compensation
that was not deferred before January 1, 2005 that you would be otherwise
entitled to receive before the six-month anniversary of the Separation Date
shall not be paid to you until six months and one day after the Separation Date.
In connection with our discussions relating to the separation, you have
acknowledged and agreed that it is solely your responsibility and not that of
the Company to determine the tax consequences of any payments made or to be made
to you or options granted to you pursuant to the Employment Agreement, and/or
any agreements granting you options to purchase Idenix stock (collectively, the
“Payments”), and that for advice as to your specific circumstances, the tax
consequences of any of these agreements and the application of Section 409A to
any such payments or options, you have relied upon your own tax advisors. You
acknowledge that you are not relying upon the advice or representation of Idenix
with respect to the tax treatment of any of the Payments. You agree that you are
responsible for payment of all federal, state and local taxes with respect to
the Payments and any penalties or assessments related thereto. You agree to
indemnify the Company and hold the Company harmless from any claims or liability
(including without limitation, fines, excise taxes, penalties or fees) claimed
or imposed by any government agency with respect to (a) any failure to pay or
failure to withhold, or delayed payment of, federal taxes resulting from the
application of the provisions of Section 409A to the Payments or (b) any failure
to satisfy any reporting requirements with respect to the Payments imposed by
the Internal Revenue Code.
The Company agrees to assign to you the cellular telephone number that you
currently possess. The Company also agrees to let you retain your cell phone,
blackberry and laptop.
The Company, represents and warrants that, as the date hereof, it has not
instituted or caused to be instituted against you any suit, charge, complaint,
investigation, or action at law, in equity or otherwise, in any court,
administrative agency or other public or private tribunal with respect to any
cause of action or claim of any kind relating in any way to your employment with
the Company or the anticipated conclusion of your employment with the Company.
You agree that the conclusion of your employment was not the result of any
discriminatory or retaliatory action on the part of the Company and/or any of
its current or former affiliates.
We have agreed that except as required by applicable law or compelled by process
of law, at all times following the date hereof, neither the Company’s officers
or you will make any false, derogatory or disparaging statements about the other
party or its respective affiliates.

 



--------------------------------------------------------------------------------



 



Except to the extent modified hereby, the terms of Section 5.A of the Employment
Agreement remain unchanged and in full force and effect.
There are two copies of this letter enclosed. If the terms set forth herein
accurately reflect our mutual understanding and agreement, please sign each copy
and return one copy to me for our corporate files.

            Very truly yours,
      /s/ Paul Fanning      Paul Fanning      Vice President, Human Resources   
 

          Acknowledged and accepted this
19th day of October 2007
      /s/ Guy Macdonald      Guy Macdonald             

cc: Jean-Pierre Sommadossi

 